DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Here, the flexible string is not shown in any of the figures (see paragraph 0022, which introduces a flexible string 148; also see claims 8, 13, and 20, which include a flexible string). Therefore, the flexible string must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to because figure 2 includes an arrow that appears to have no numeral associated with it. It is presumed that this blank arrow could be the numeral 100 to indicate the fishing lure of the claimed invention. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The abstract of the disclosure is objected to because “A fishing lure; the fishing lure” should be replaced with “A fishing lure provided herein” or the like in order to maintain grammatical consistency within the disclosure.  Correction is required.  See MPEP § 608.01(b).
The disclosure is also objected to because of the following informalities:
In page 5, paragraph 0020, line 1, “an version” should be replaced with “a version”;
In page 5, paragraph 0021, line 6, “a second configured” should be replaced with “a second eye configured”;
In page 6, paragraph 0023, line 2, “two” should be replaced with “to”;
In page 7, paragraph 0025, line 6, “are” should be replaced with “or”;
or the like in order to maintain grammatical consistency within the disclosure.

Additionally, the spacing of the lines of the specification (i.e., the last seven lines of paragraph 0029, within pages 8-9) is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Appropriate correction is required.

Claim Objections
The claims (i.e., particularly the last five lines of claim 20) are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the pivoting joint" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim (i.e., claim 4 is shown as depending on claim 1, and claim 1 does not include a pivoting joint). For the instant office action, claim 4 will be interpreted to depend on claim 3, as claim 3 includes a pivoting joint.
Claim 5 recites the limitation “the first magnet” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim (i.e., claim 5 is shown as depending on claim 1, and claim 1 does not include a first magnet). For the instant office action, claim 5 will be interpreted to depend on claim 4, as claim 4 includes a first magnet.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkman (US 6,865,842 B2).
Regarding claim 1, Brinkman discloses:
a head segment configured to simulate a head of a live crustacean (figure 9, body 11, which includes a head segment having eyes 16-17 and antennas 18-19), the head segment including:
a hook (figure 7, barb 55);
a first antenna attached about a first side of the segment (figure 9, antenna 18); and
a second antenna attached about a second side of the segment (figure 9, antenna 19),
wherein the first antenna and the second antenna are configured to simulate live crustacean antennae (figure 9; column 2, lines 13-14, “It is therefore an object of the present invention to provide a fish catching System that Simulates game fish prey motion,”);
a body segment attached to a first end of the head segment configured to simulate a live crustacean body (body 11 includes curved markings distinguishing a head portion and other portions of lure 10, as shown in figure 9), the body segment having an abdomen segment (figure 9) pivotally attached to a tail segment (figure 7, tail 12) such that tail-segment motion is independent of abdomen segment motion (figures 11-13 show movement of tail fan 20 being independent of some of the body 11 of lure 10), wherein movement of the tail segment simulates live crustacean-tail movement (figures 11-13);
a plurality of legs attached about the head segment configured to simulate live crustacean walking legs (figure 9, showing legs [unmarked] stemming from body 11; abstract, “A fish catching system includes a decapod-shaped fishing lure…,”); and
a claw segment attached to a second end of the head segment including first and second claws configured to simulate live crustacean claws (figure 9, claws 14-15).

Regarding claim 6, Brinkman discloses the limitations of claim 1, and further discloses the first and second claws being each split into at least two claw sections (figure 9).

Regarding claim 10, Brinkman discloses the limitations of claim 1, and further discloses the head segment and the body segment being fixedly attached (figure 9; column 3, lines 61-63, “The lure 10 includes a body 11 and a tail 12. The body 11 includes claws 14 and 15 and antennae 18 and 19, which are both formed integrally at a front portion thereof,”).

Regarding claim 15, Brinkman discloses the limitations of claim 1, and further discloses the body segment and the claw segment comprising a plastic (column 3, lines 58-60, “The lure 10 in this first embodiment is constructed from soft plastic or any suitably malleable material,”).

	Regarding claim 17, Brinkman discloses the limitations of claim 15, and further discloses the first antenna, the second antenna, and the plurality of legs comprising the plastic (column 3, lines 58-60).

	Regarding claim 18, Brinkman discloses the limitations of claim 1, and further discloses the head segment including a first and second eyes configured to simulate live crustacean eyes (figure 9, eyes 16-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman.
	Regarding claim 2, Brinkman discloses the limitations of claim 1, though the embodiment illustrated in figure 9 of Brinkman does not appear to specifically disclose tail-segment movement generating a sound configured to simulate live-crustacean movement sound.
The embodiment illustrated by figure 6A of Brinkman teaches tail-segment movement generating a sound configured to simulate live-crustacean movement sound (figure 6A, head 57, which contains beads 170 to generate a rattling sound; column 6, lines 1-9, “The fish catching system 300 differs from the fish catching system 50 in that the collar 62 is removed and the lure manipulator 56 is hollow to accommodate therein a noisemaker, Such as beads 170. The beads 170 produce a rattling sound responsive to the movement of the entire fish catching system 300 or the movement of the lure 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment illustrated in figure 9 of Brinkman and include tail-segment movement generating a sound configured to simulate live-crustacean movement sound, as taught in Brinkman’s embodiment of figure 6A, in order to attract fish that respond to sound (column 6, lines 1-9).

Regarding claim 19, Brinkman discloses:
a head segment configured to simulate a head of a live crustacean (figure 9, body 11, which includes a head segment having eyes 16-17 and antennas 18-19), the head segment including:
a hook (figure 7, barb 55);
a first antenna attached about a first side of the segment (figure 9, antenna 18); and
a second antenna attached about a second side of the segment (figure 9, antenna 19),
wherein the first antenna and the second antenna are configured to simulate live crustacean antennae (figure 9; column 2, lines 13-14);
a body segment attached to a first end of the head segment configured to simulate a live crustacean body (body 11 includes curved markings distinguishing a head portion and other portions of lure 10, as shown in figure 9), the body segment having an abdomen segment (figure 9) pivotally attached to a tail segment (figure 7, tail 12) such that tail-segment motion is independent of abdomen segment motion (figures 11-13 show movement of tail fan 20 being independent of some of the body 11 of lure 10), wherein movement of the tail segment simulates live crustacean-tail movement (figures 11-13);
two independently movable leg sections comprising a plurality of legs attached about the head segment configured to simulate live crustacean walking legs (figure 9, showing legs [unmarked] stemming from body 11; abstract); and
a claw segment attached to a second end of the head segment including first and second claws configured to simulate live crustacean claws (figure 9, claws 14-15), the first claw and the second claw each being split into at least two independently movable claw sections, and configured to simulate live crustacean movement (figure 9; abstract).

The embodiment illustrated in Brinkman’s figure 9 does not appear to specifically disclose wherein tail movement causes the tail segment to rub against the abdomen segment, generating a sound that simulates live-crustacean-movement sound.
 The embodiment illustrated in Brinkman’s figure 6A teaches tail movement causing a tail segment to rub against an abdomen segment, generating a sound that simulates live-crustacean-movement sound (column 6, lines 4-9, “The beads 170 produce a rattling sound responsive to the movement of the entire fish catching system 300 or the movement of the lure manipulator 56 as the lure 10 travels from its first or unmanipulated position to its Second or manipulated position so as to attract game fish that respond to sound,”) for the same reason as described within the rejection of claim 2.

	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman in view of Shunk (US 2019/0246612 A1).
	Regarding claim 3, Brinkman discloses the limitations of 1, but does not appear to specifically disclose wherein the tail segment attaches to the abdomen segment with a pivoting joint.
	Shunk teaches a tail segment attaching to an abdomen segment with a pivoting joint (figure 1, linkage 150; paragraph 0015, “The present disclosure describes a segmented or jointed fishing lure that uses magnets in a state of repulsion to create an oscillatory motion that gives the appearance that the fishing lure is moving its body, particularly its tail fin, and swimming,”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brinkman and include wherein the tail segment attaches to the abdomen 
	
Regarding claim 4, Brinkman as modified discloses the limitations of claim 3, and further discloses the pivoting joint including a first magnet (e.g., Shunk, figure 3A, magnet 210A; paragraph 0001, “The present application relates generally to fishing lures and, more specifically, to a fishing lure having multiple body segments that are articulated by magnetic repulsion,”) for the same reason as described within the rejection of claim 3.

Regarding claim 5, Brinkman as modified discloses the limitations of claim 4, and further discloses the tail segment including a second magnet (e.g., Shunk, figure 3a, magnet 220a), and wherein the first magnet and the second magnet lock the tail segment in an extended position (e.g., Shunk, paragraph 0003, “The first and second magnets are set up in a state of repulsion in order to force the body segment and tail segment apart,”) for the same reason as described within the rejection of claim 3.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman in view of Hughes (US 8,793,924 B2).
Regarding claim 7, Brinkman discloses the limitations of claim 6, but does not appear to specifically disclose at least two claw sections being movable independent of each other, configured to simulate live-crustacean movement.
Hughes teaches at least two claw sections being movable independent of each other, configured to simulate live-crustacean movement (figure 1, claws 50; column 4, lines 24-27, “In one embodiment, the coiled wire portions 49 allow wiggling action or movement of the claws 50 as the fishing lure 10 is moved through water in a rearward direction,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brinkman and include at least two claw sections being movable 

Regarding claim 8, Brinkman as modified discloses the limitations of claim 7, and further discloses the at least two claw sections being movably connected with a flexible string (e.g., Hughes, figure 1, wire portions 49; column 4, lines 24-27) for the same reason as discussed within the rejection of claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brinkman in view of Micelli (US 9,433,196 B1).
Regarding claim 9, Brinkman discloses the limitations of claim 1, but does not appear to specifically disclose the head segment and the body segment being pivotally attached to and movable independent of each other.
Micelli teaches a head segment and a body segment being pivotally attached to and movable independent of each other (figure 1, segments 2; abstract, “The segments also laterally pivot, imitating wiggling of lure bait on or in the water,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brinkman and include the head segment and the body segment being pivotally attached to and movable independent of each other, as taught in Micelli, in order to permit wiggling of lure bait on or in water (e.g., Micelli, abstract).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman in view of Peters (US 3,389,490 A).
Regarding claim 11, Brinkman discloses the limitations of claim 1, but does not appear to specifically disclose wherein each of the plurality of legs is divided into at least two leg sections.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brinkman and include wherein each of the plurality of legs is divided into at least two leg sections, as taught in Peters, in order to permit a lure having a crawfish design (e.g., Peters, column 1, lines 66-70, “In the embodiment of my invention illustrated the body member 1 is of crawfish design and includes laterally projecting portions 2 commonly called legs and a pair of claw members 3 which project forwardly from the front end of the body,”).

Regarding claim 12, Brinkman as modified discloses the limitations of claim 11, and further discloses the at least two leg sections being movable independent of each other and configured to simulate live crustacean movement (e.g., Peters, claim 1, “…said body member also having flexible crayfish simulating leg portions on the sides thereof…,”) for the same reason as described within the rejection of claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brinkman as modified by Peters as applied to claim 12, and further in view of Sato (US 6,195,930 B1).
Regarding claim 13, Brinkman as modified discloses the limitations of claim 12, but does not appear to specifically disclose wherein the at least two leg sections are movably connected with a flexible string.
Sato teaches at least two leg sections being movably connected with a flexible string (figure 7, wooden strips 79-81 and 89-91 and cloth connecting portions 82, 84, 86, 92, 94, 96; column 7, lines 54-67, “Stick type wooden strips 79,80, 81 are flexibly attached to the contact portion 74a by a cloth connecting portion 78. A stick type wooden strip 83 is flexibly attached to the wooden strip 79 by a cloth connecting portion 82, a Stick type wooden Strip 85 is flexibly attached to the wooden strip 80 by a cloth connecting portion 84; a stick type wooden strip 87 is flexibly attached to the wooden strip 81 by a cloth 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brinkman as modified and include wherein the at least two leg sections are movably connected with a flexible string, as taught in Sato, in order to permit a lure to imitate motions of a small creature as a bait for fish (e.g., Sato, abstract, “…, as the lure is manipulated to proceed, thereby rendering the lure move with imitated motions as of a Small creature as a bait for fish,”).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman in view of Wright (US 1,813,722 A).
Regarding claim 14, Brinkman discloses the limitations of claim 1, but does not appear to specifically disclose wherein the head segment, the body segment, and the claw segment comprise wood.
Wright teaches a head segment, a body segment, and a claw segment comprising wood (figure 1, body 10; page 2, lines 103-120, “The quality of the lure has been enhanced to an unexpected degree by the use of plastic wood for the body and lacquer for the finishing coat,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brinkman and include wherein the head segment, the body segment, and the claw segment comprise wood, as taught in Wright, in order to prevent strain on a lure body during fishing activities (e.g., Wright, page 1, lines 70-74, “…plastic wood being preferable, since the strain between the line and the hooks is not in any way applied to the body,”).

Regarding claim 16, Brinkman as modified discloses the limitations of claim 14, and further discloses a first antenna, a second antenna, and a plurality of legs comprising wood (e.g., Wright, figure 1; page 2, lines 103-120) for the same reasons as discussed within the rejection of claim 14.

In addition, with regards to claims 14 and 16, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the head segment, the body segment, the claw segment, the first antenna, the second antenna, and the plurality of legs to comprise wood, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Stevens, 101 USPQ 284 (CCPA 1954). For this case in particular, the inclusion of wood for a lure body is a well-known limitation in the fishing arts, as shown in the prior art of record (e.g., Wright).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brinkman in view of Hughes and Sato.
	Regarding claim 20, Brinkman discloses:
a head segment configured to simulate a head of a live crustacean (figure 9, body 11, which includes a head segment having eyes 16-17 and antennas 18-19), the head segment including:
a hook (figure 7, barb 55);
a first antenna attached about a first side of the segment (figure 9, antenna 18); and
a second antenna attached about a second side of the segment (figure 9, antenna 19),
wherein the first antenna and the second antenna are configured to simulate live crustacean antennae (figure 9; column 2, lines 13-14);
a body segment attached to a first end of the head segment configured to simulate a live crustacean body (body 11 includes curved markings distinguishing a head portion and other portions of lure 10, as shown in figure 9), the body segment having an abdomen segment (figure 9) pivotally attached to a tail segment (figure 7, tail 12) such that tail-segment motion is independent of abdomen segment motion (figures 11-13 show movement of tail fan 20 being independent of some of the body 11 of lure 10), wherein movement of the tail segment simulates live crustacean-tail movement (figures 11-13);
two independently movable leg sections comprising a plurality of legs attached about the head segment configured to simulate live crustacean walking legs (figure 9, showing legs [unmarked] stemming from body 11; abstract); and
a claw segment attached to a second end of the head segment including first and second claws configured to simulate live crustacean claws (figure 9, claws 14-15), the first claw and the second claw each being split into at least two independently movable claw sections, and configured to simulate live crustacean movement (figure 9; abstract).

The embodiment illustrated in Brinkman’s figure 9 does not appear to specifically disclose:
wherein tail movement causes the tail segment to rub against the abdomen segment, generating a sound that simulates live-crustacean-movement sound; 
wherein the at least two leg sections are movably connected with a flexible string; and
wherein the at least two claw sections of the first claw and the second claw are movably connected with a flexible string.

 The embodiment illustrated in Brinkman’s figure 6A teaches tail movement causing a tail segment to rub against an abdomen segment, generating a sound that simulates live-crustacean-movement sound (column 6, lines 4-9) for the same reason as described within the rejection of claim 2.

Sato teaches at least two leg sections being movably connected with a flexible string (figure 7, wooden strips 79-81 and 89-91 and cloth connecting portions 82, 84, 86, 92, 94, 96; column 7, lines 54-67) for the same reason as discussed within the rejection of claim 13.



Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, Chambers (US 7,168,203 B2) discloses a fishing lure having a head segment, a hook, a body segment, a plurality of legs, and a claw segment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647